Citation Nr: 1507100	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-41 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1982 to August 1985, and from June 1986 to January 1987.

This matter comes on appeal before the Board of Veterans Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas.

The Board remanded the case in January 2013 so that the Veteran could be scheduled for a Board videoconference hearing, which was held before the undersigned Veterans Law Judge (VLJ) in June 2013.  The hearing transcript has been associated with the claims file.  

In a January 2014 decision, the Board denied the Veteran's claim for an increased (compensable) rating for bilateral hearing loss.  The Veteran appealed the aforementioned claim to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, VA's General Counsel and the Veteran (through his attorney) filed a Joint Motion for Remand (JMR) with respect to the appealed claim.  By an Order dated in that same month, the Court granted the JMR,

A July 2014 Rating Decision denied service connection for otitis media and found that new and material evidence had not been submitted to reopen claim for service connection for PTSD.  The Veteran filed his Notice of Disagreement (NOD) to those determinations later that month.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  

In a July 2014 letter, the RO acknowledged receipt of written disagreement with the July 2014 rating decision.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the service connection and new and material evidence claims pursuant to Manlincon is not warranted in this case.  

Also in July 2014, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans (DAV) as his representative.  In October 2014, the Board mailed the Veteran a letter stating he had 90 days from the date of that letter (or until the Board issued a decision in his appeal, whichever came first) to submit additional evidence.  

In November 2014, the attorneys who represented the Veteran before the Court submitted a letter stating that they would be submitting additional argument on the Veteran's behalf, which would be submitted after the Veteran received his "90-day" letter.  In December 2014, DAV submitted additional argument which in large part is repetitive of the language of the September 2014 JMR.  

Through a letter dated December 5, 2014, the Board informed the Veteran that, while his file contained a VA Form 21-22 received in July 2014, naming DAV as his representative, a VA Form 21-22 had not been received from the private law firm.  The Veteran was advised that, pursuant to 38 C.F.R. § 14.631 (2014), "only one service organization, attorney, or agent may represent you at any one time on the same issues on appeal."  (Emphasis in original).  Said letter concluded that if the Board "ha[s] not heard from you or your new representative within 30 days of the date of this letter, we will assume that you wish to remain represented by Disabled American Veterans and we will resume our review of your appeal."  The Board has received no response from the Veteran.  Additionally, VACOLS indicates that no election was made by the Veteran as to his representative.  Hence, the Board will proceed to adjudicate the Veteran's appeal with DAV as the Veteran's representative, since no VA Form 21-22 has been received subsequent to July 2014.  38 C.F.R. § 14.631.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

As will be discussed below, the Board finds that a current VA examination which addresses both entitlement to a compensable schedular rating for bilateral hearing loss, as well as entitlement to an extraschedular evaluation for said disability, is warranted.  

The Board denied the Veteran's claim primarily as the result of VA audiological evaluation in March 2010.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
40
55
LEFT
40
40
60
70
90

The average decibel loss was 35 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 48 percent in the left ear.  The audiologist diagnosed normal to moderately-severe SNHL in the right ear and mild to profound SNHL in the left ear.  She found that there were no effects on usual daily activities resulting from hearing loss.  The examiner did not have the Veteran's claims file available for review.  

In the September 2014 JMR, the parties agreed (citing Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)) that while the Board solely relied on the March 2010 VA examination in denying the Veteran's claim, the only discussion regarding the functional effects of Appellant's service-connected hearing loss consisted of the answer of "No" to the question of "are there effects on usual daily activities"? during the March 2010 examination  The JMR also indicated that the March 2010 VA examiner did not have the Veteran's claims file available for review, and also referenced the Veteran's February 2010 statement that his hearing had worsened since his last VA evaluation because "I have to be asking people to repeat what they are saying as I can not understand."  

The Board finds that a current VA examination which addresses both entitlement to an increased schedular rating and also considers an extraschedular rating pursuant to Martinak is warranted.  To this end, the Board notes the following additional evidence of record concerning the extraschedular component of the Veteran's claim:  (a) in his claim for an increased rating received in February 2010, the Veteran said that his hearing had worsened since his last VA evaluation because "I have to be asking people to repeat what they are saying as I can not understand."; (b) during October 2011 VA evaluation, the examiner stated that the Veteran's hearing loss impacted his daily life in that he claimed difficulty "when trying to listen to people, radio, television, or work the phone, movies"; (c) during a November 2011 VA audiology examination consultation, while the examiner could not obtain pure tone thresholds for the right ear, she found that, with respect to functional loss, that the Veteran "should have very little, if any, difficulty understanding normal conversational speech in a quiet environment."; (d) during his June 2013 videoconference hearing before the undersigned, the Veteran testified that his two daughters had to repeat themselves, and that he would ask them to text on their phones rather than converse.  The Veteran's wife testified that their phone needed to be placed on maximum speaker volume.  The Veteran also testified that when his hearing aids were removed, speakers had to repeat every word; and (e) in a June 2014 VA ear conditions (including vestibular and infectious conditions) examination, the examiner found that, with respect to his ability to work, the Veteran's ear or peripheral vestibular conditions impacted his ability to work as a security guard in that his hearing impairment required the use of hearing aids.  She concluded that there was no medical evidence of record to verify a middle ear infection.  

In light of the foregoing, the Board finds that a current VA audiological evaluation is necessary which addresses and (where necessary) reconciles the aforementioned evidence so that the Veteran's claim may be reconsidered on an extraschedular basis.  See Martinak, 21 Vet. App. at 455.  

Accordingly, the case is REMANDED for the following action:


1. The AOJ should obtain any VA treatment records dated from January 2014 (the date of the most recent VA records) to the present.  

2. The AOJ should afford the Veteran the appropriate VA examination in order to assist in determining the current level of severity of the bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a pure tone audiometry test, should be performed.  The examiner must be provided with the entire record and is requested to review all pertinent records and to comment on the severity of the Veteran's service-connected bilateral hearing loss, to include a description of the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  

The examiner should comment on the Veteran's current level of social and occupational impairment due to his bilateral hearing loss.  Specifically, the examiner should address the functional effects caused by his hearing disability, including the effects on daily living, if any.  See Martinak v. Nicholson, 21 Vet. App. 477 , 455 (2001).  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner should consider and address the following:  (a) in his claim for an increased rating  received in February 2010, the Veteran said that his hearing had worsened since his last VA evaluation because "I have to be asking people to repeat what they are saying as I can not understand."; (b) during October 2011 VA evaluation, the examiner stated that the Veteran's hearing loss impacted his daily life in that he claimed difficulty "when trying to listen to people, radio, television, or work the phone, movies"; (c) during a November 2011 VA audiology examination consultation, while the examiner could not obtain pure tone thresholds for the right ear, she found that, with respect to functional loss, that the Veteran "should have very little, if any, difficulty understanding normal conversational speech in a quiet environment."; (d) during his June 2013 videoconference hearing before the undersigned, the Veteran testified that he his two daughters had to repeat themselves, and that he would ask them to text on their phones rather than converse.  The Veteran's wife testified that their phone needed to be placed on maximum speaker volume.  The Veteran also testified that when his hearing aids were removed, speakers had to repeat every word; and (e) in a June 2014 VA ear conditions (including vestibular and infectious conditions) examination, the examiner found that, with respect to his ability to work, the Veteran's ear or peripheral vestibular conditions impacted his ability to work as a security guard in that his hearing impairment required the use of hearing aids.  She concluded that there was no medical evidence of record to verify a middle ear infection.  

3. The AOJ must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO must implement corrective procedures at once.  

4. When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



